Citation Nr: 0119162	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cerebral palsy.


INTRODUCTION

The veteran served on active duty from May 22, 1980, to July 
29, 1980.

This case first came before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2001, the Board 
remanded this case in order to address due process concerns.  
The case is again before the Board for appellate review.



FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of this claim has 
been addressed.

2.  Cerebral palsy is shown to have been manifested prior to 
the veteran's entrance into active service, and the 
presumption of soundness is rebutted.

3.  Pre-existing cerebral palsy is not shown to have 
increased in severity during the veteran's period of active 
service.


CONCLUSION OF LAW

Cerebral palsy was not incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of the veteran's 
application for benefits.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5102).  VA has secured all 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to proceed 
with further adjudication of the claim.  The veteran has not 
indicated that any other records that would be pertinent to 
his claim are available and should be obtained.  To the 
contrary, he has specifically indicated that no medical 
records other than those 

already associated with his claims file are available.  VA's 
duty to assist the claimant in this regard, accordingly, has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)).  The Board 
also finds that, in view of the fact that the pertinent 
question in this case is whether a pre-existing disability 
increased in severity during a brief period of active service 
in 1980, further development in the form of a current VA 
examination or other review of the evidence would not serve 
any probative value.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  The Board 
therefore finds that VA's obligations under the Veterans 
Claims Assistance Act of 2000 have been satisfied.

The veteran contends, essentially, that his cerebral palsy is 
related to his active service, and in particular that 
cerebral palsy that had been manifested prior to his entrance 
into service increased in severity therein.  After a review 
of the evidence, however, the Board finds that his 
contentions are not supported by the record, and that his 
claim fails.

The report of the veteran's entrance medical examination, 
dated May 13, 1980, shows that he was clinically evaluated as 
normal in all pertinent aspects; a left leg surgery scar was 
noted, and the examination report includes remarks that the 
veteran had no problem with his left leg or foot.  On a 
report of medical history compiled at that time, he indicated 
that did not, and had never had, foot trouble, or bone, joint 
or other deformity.  However, a medical record dated May 29, 
1980 (one week following his entrance into service) shows 
that his legs were weak, and that he was unable to train.  It 
also shows that he apparently indicated that cerebral palsy 
had been diagnosed in childhood.  On examination, he was 
found to be uncoordinated, taking wide steps and forcefully 
placing his foot down.  A June 2, 1980, consultation sheet 
notes that he had undergone corrective surgery as a child, 
due to spastic equinus bilaterally, and that there was still 
evidence of equinus.  A June 3, 1980, consultation sheet 
shows that he complained of pain and weakness in 

both legs for a period of 1 1/2 weeks during physical training, 
formations, and walking up and down stairs.  He was found to 
be unfit for enlistment or retention.  

A medical board report dated July 3, 1980, shows that the 
veteran indicated that he began to walk very late and had 
spastic deformities of both legs, which were treated with 
tendon releases at age two.  The report also shows that he 
currently had equinus deformity, increased tone of the legs, 
an inability to dorsiflex his ankles fully, and that he 
"trips over his feet."  On physical examination, he had a 
severe equinus deformity of both legs, the left worse than 
the right, and which increased with stressed gait; an 
inability to walk on his heels or toes without tripping over 
his left foot; incomplete left foot dorsiflexion; increased 
tone (spasticity) of both lower extremities; an inability to 
extend his knees with his hips flexed; and an inability to do 
knee bends because of the elevation of his heels off the 
floor when he flexed his hips and knees.  The diagnosis was 
spastic paraparesis, due to cerebral palsy, status post 
tenotomies of both gastrocnemius muscles/Achilles tendons, 
with residual weakness, equinus deformities and spasticity.  
The veteran's disability was deemed not incident to service, 
to have been present prior to service, and not to have been 
aggravated by active duty.

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  38 C.F.R. § 3.304(b) (2000).  This "presumption of 
soundness," however, is rebuttable by clear and unmistakable 
(characterized as obvious or manifest) evidence that 
demonstrates that an injury or disease existed prior to 
service.  38 C.F.R. § 3.304(b) (2000).  Such evidence, in 
fact, exists in this case.  The medical evidence compiled 
during the veteran's brief period of active service shows 
that he had cerebral palsy prior to entrance into service; a 
scar reflecting corrective surgery was noted at entrance, 
although the significance of that scar was not recognized.  
In conjunction with his inservice medical treatment, the 
veteran reported his pre-service medical problems, which were 
deemed to represent cerebral palsy.  Most important, the 
veteran himself, in the course of this appeal, has conceded 
that he had cerebral palsy prior to service, and that he is 
seeking service 

connection on the premise that this pre-existing disability 
increased in severity during that service.  The Board 
accordingly finds that the veteran's cerebral palsy had been 
manifested prior to his entrance into active service, and 
that the presumption of soundness (that he was in sound 
condition on entrance into service other than as noted on 
entrance examination) is rebutted.

The regulations stipulate that a pre-existing injury or 
disease, such as the veteran's cerebral palsy, will be 
considered to have been aggravated by active service when 
there is an increase in disability during that service.  
38 C.F.R. § 3.306(a) (2000).  Aggravation of a pre-existing 
disability, in turn, provides a basis for an award of service 
connection.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  In 
the instant case, however, the evidence does not show that 
the veteran's cerebral palsy increased in severity during his 
brief period of active duty.  While his service medical 
records show that he complained of lower extremity problems, 
incurred apparently as a consequence of physical activity, 
the clinical evidence is devoid of findings that any problems 
he experienced represented an increase in severity of his 
pre-existing disorder.  To the contrary, the medical board 
report cited above specifically indicates that it was found 
that his cerebral palsy was not incident to service, that it 
had been present prior to service, and that it had not been 
aggravated by active duty.  No evidence is of record that 
indicates to the contrary.

While the veteran contends that his cerebral palsy increased 
in severity as a consequence of his active duty, it must be 
pointed out that he has not demonstrated that he has the 
requisite medical training or background that would render 
him competent to proffer medical opinions.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  His contentions with regard to whether 
his inservice problems represented an increase in severity of 
his pre-existing cerebral palsy have no probative value and 
are no more than unsubstantiated conjecture.

In brief, the preponderance of the evidence shows that the 
veteran's cerebral palsy had been manifested prior to his 
entrance into service.  The preponderance of the 

evidence also shows that it was not deemed to have increased 
in severity during that service.  The Board accordingly 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for cerebral 
palsy. 


ORDER

Service connection for cerebral palsy is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

